 



Exhibit 10.4
Amendment No. 13
Purchase Agreement
This Amendment No. 13 (“the Amendment”) to the Purchase Agreement (the
“Agreement”) dated January 25, 2000 by and among Brocade Communications Systems,
Inc., a corporation organized under the laws of the State of Delaware, U.S.A.,
and having its principal place of business at 1745 Technology Drive, San Jose,
California 95110 (“Brocade-US”), and Brocade Communications Switzerland SarL, a
corporation organized under the laws of Geneva, and having its principal place
of business at 29-31 Route de l’Aeroport, Case Postale 105 CH-1215 Geneva 15,
Switzerland (“Brocade-Switzerland”), (collectively “SUPPLIER”) and EMC
Corporation, (“EMC”), a Massachusetts corporation, is made as of July 12, 2005,
by and between SUPPLIER and EMC and commences on the last date accepted and
executed by SUPPLIER (“Effective Date”). [**].
WHEREAS, the parties wish to amend the Agreement as indicated below;
NOW THEREFORE, in consideration of the above and the other respective promises
of the parties set forth herein, the parties hereto agree as follows:
1. Change the provisions of Exhibit F as follows:
Exhibit F, Replace Section 3.4 with the following: SUPPLIER Technical support
with live telephone assistance and online self-help are available 24x7x365.
Problem severity levels and response time are referenced in Exhibit C,
Section 3.0
2. Add the following provisions under the Agreement as Section 4.2.5 and
appropriate subparagraphs thereunder, covering the license and use of a [**]
tool developed by SUPPLIER:
[**] Tool. [**]. SUPPLIER grants permission to EMC (“You” or “Your”) to use the
Tool solely in accordance with these Terms & Conditions and the Usage Guidelines
certification. Usage Guidelines certification is as follows; I certify that all
information provided above is correct and complete. I further certify that the
software products for which I am obtaining license keys will no longer be used
on the [**] and will only be used on the [**] subject to the end user license
agreement under which such software programs were originally licensed. SUPPLIER
will work with EMC to set up a monthly report [**] was generated. EMC
understands such a report does not currently exist, so EMC and SUPPLIER teams
will work on a mutually acceptable timeframe for implementation.
Usage of the Tool. Only those third parties designated by You on the attached
Exhibit A (“Authorized Third Party(ies)”), and Your employees who are permitted
to access the SUPPLIER Partner Network website are authorized to use the Tool.
It is Your responsibility to maintain a complete and current Authorized Third
Parties list and to provide SUPPLIER with any updates or changes in Authorized
Third Party information at least thirty (30) days prior to any such
modification. You agree that You and any Authorized Third Parties will only use
the Tool in compliance with these Terms & Conditions and the Guidelines to the
extent that SUPPLIER has notified You of such Guidelines. If SUPPLIER determines
the Tool is not being used in compliance with the Terms & Conditions and Usage
Guidelines, they will not immediately terminate or suspend EMC’s access to the
tool. SUPPLIER will communicate the reason for their determination with details
to EMC’s Corporate Program Management and Global Services Program Management in
writing, and allow [**] for remedy and corrective action.
If at the end of the [**], a remedy and corrective action has not been initiated
by EMC, SUPPLIER reserves the right to suspend or terminate Your or an
Authorized Third Party’s access to the Tool. after written notice to EMC’s
Corporate Program Management and Global Services Program Management You will be
liable to SUPPLIER for the cost of any licenses transferred by You in
contravention of these Terms & Conditions or the Guidelines. Upon learning of
any such unauthorized transfer of a license, you agree to deactivate the
transferred license and to instead purchase a valid software license from
SUPPLIER. In the event that You are not able to perform a Software license
transfer using the Tool, you may submit your transfer request directly to
SUPPLIER’s Support team.
Support Brocade’s Support team phone number is 1-888-ATFibre and email
notification address is (support@brocade.com). If the website is down, response
time to issues by Brocade Support team will be as agreed to in Exhibit F,
Section 3.4. Brocade will notify EMC’s Corporate Program Management and Global
Services Program Management 24-hours in advance for any scheduled Brocade
website maintenance. The Brocade Support Center must accept license key
replacement requests during scheduled website down-time.
EMC/BROCADE CONFIDENTIAL
Page 1 of 2
 

[**]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



Limitations. In no event will SUPPLIER have any liability, under any cause of
action, to You or any third party, including Authorized Third Parties, in
connection with these Terms & Conditions and the activities contemplated
hereunder, including your and/or an Authorized Third Parties usage of, or
inability to use, the Tool for any reason including but not limited to site
outage, delays in access, or revocation by SUPPLIER of your permission to access
the Tool. Except as provided in Section 2 above, neither SUPPLIER nor You shall
have any liability to the other for any direct, indirect, or consequential
damages including, but not limited to, lost profits, lost data, loss of use or
costs of procurements of substitute goods or services.
3) Change Section 3.1 as follows: Subject to the provisions of sub-Sections 3.2,
3.3, 3.4 and 3.5 of the Agreement, the Agreement shall commence on the Effective
Date and continue thereafter until [**] and will automatically renew for
subsequent [**] terms unless in any instance one Party notifies the other Party
in writing at least [**] prior to the end of a term of the Agreement of its
intent to let the Agreement expire. Each Party acknowledges that this Agreement
shall always be interpreted as being limited in duration to a definite term and
that the other Party has made no commitments whatsoever regarding the duration
or renewal of this Agreement beyond those expressly stated herein.
4) No Other Changes. All Other terms and conditions of the Agreement shall
remain unchanged.
5) Counterparts. This Amendment may be executed in two or more counterparts, all
of which, taken together, shall be regarded as one and the same instrument.
IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 13 to
OEM Purchase and License Agreement by their duly authorized representatives.
Such execution of the Amendment may be in three counterparts, each of which
shall be an original and together which shall constitute one and the same
instrument.

     
Executed and agreed to:
  Executed and agreed to:

     
Brocade Communications Systems, Inc.
(“Supplier”)
  EMC Corporation
(“EMC”)

             
Signature:
  /s/ Ric Pepe   Signature:   /s/ William Monagle 7/14/05
 
             
Name:
  Ric Pepe   Name:   William Monagle
 
           
 
          Vice President
Title:
  VP OEM Sales   Title:   Corporate Procurement
 
           
 
          EMC Corporation
Date:
  Aug. 2, 2005   Date:    
 
           

     
Brocade Communications Switzerland, SarL.
(“Supplier”)
   

             
Signature:
  /s/ Kevin McKenna        
 
             
Name:
  Kevin L. McKenna        
 
             
Title:
  International Controller        
 
           

Place: Geneva, Switzerland
EMC/BROCADE CONFIDENTIAL
Page 2 of 2
 

[**]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

2